In an action to recover damages, in which it was alleged against defendant that it had knowingly, intentionally, and without legal justification induced a breach of a contract between plaintiff and a third corporation, not a party to the action, plaintiff appeals from an order setting aside a verdict in its favor on the ground that the verdict is contrary to the evidence, contrary to law, and contrary to the weight of the credible evidence. Order unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ.